Name: Commission Regulation (EC) No 2069/98 of 28 September 1998 establishing the quantity of certain poultrymeat and eggs sector products available for the fourth quarter of 1998 pursuant to Regulation (EC) No 1866/95
 Type: Regulation
 Subject Matter: trade;  Europe;  international trade;  animal product
 Date Published: nan

 EN Official Journal of the European Communities 29. 9. 98L 264/62 COMMISSION REGULATION (EC) No 2069/98 of 28 September 1998 establishing the quantity of certain poultrymeat and eggs sector products avail- able for the fourth quarter of 1998 pursuant to Regulation (EC) No 1866/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1866/ 95 of 26 July 1995 laying down detailed rules for the application in the poultrymeat and eggs sector of the arrangements provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part (1), as last amended by Regulation (EC) No 1514/97 (2), and in particular Article 4(4) thereof, Whereas in order to ensure distribution of the quantities available, the quantities carried forward from the period 1 July to 30 September 1998 should be added to the quant- ities available for the period 1 October to 31 December 1998, HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 October to 31 December 1998 pursuant to Regulation (EC) No 1866/95 is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 October 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 179, 29. 7. 1995, p. 26. (2) OJ L 204, 31. 7. 1997, p. 16. EN Official Journal of the European Communities29. 9. 98 L 264/63 ANNEX (tonnes) Group No Total quantity available for the period 1 October to 31 December 1998 50 287,50 60 287,50 70 287,50 75 57,50